Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group III, claims 13-20, in the reply filed on 7/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the inlet" in line 6.  
Claims 16-17 recite the limitation “the stack of separation discs” and “the second sub-stack of separation discs”.
There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 and 18-20 depend on claim 13; and hence are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102009019392 (hereinafter DE ‘392).
As regarding claim 13, DE ‘392 discloses the claimed invention for a centrifugal separator for separating milk at least into a milk phase and a cream phase, the separator comprising a frame and a drive member configured to rotate a rotating part in relation to the frame around an axis of rotation, a first outlet for discharging a milk phase and a second outlet for discharging a cream phase, wherein the rotating part comprises a centrifuge rotor enclosing a separation chamber arranged to receive the supply of milk via the inlet and comprising a stack of discs that has a first sub-stack that comprises microorganism clarification discs, and a second sub-stack that comprises milk-fat separation discs, the microorganism clarification discs having through openings that are arranged at a radial distance from the axis of rotation, the milk-fat separation discs having through openings that are aligned with the through openings of the microorganism clarification discs, such that at least one common distribution channel is formed through the first and second sub-stacks (annotated fig. 1).

    PNG
    media_image1.png
    420
    879
    media_image1.png
    Greyscale

DE ‘392 does not disclose wherein the number of microorganism clarification discs in the first sub-stack is larger than the number of milk-fat separation discs in the second sub-stack.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the number of microorganism clarification discs in the first sub-stack is larger than the number of milk-fat separation discs in the second sub-stack in order to enhance centrifugal separator performance, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As regarding claim 14, DE ‘392 as modified discloses all of limitations as set forth above.  DE ‘392 as modified discloses the claimed invention except for wherein the stack of separation discs comprises an intermediate disc arranged between the first and second sub-stacks, and the intermediate disc comprises a brim portion arranged radially outside the outer diameters of the first and second sub-stacks, and through openings that are aligned with the through openings of the microorganism clarification discs and the milk-fat separation discs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the stack of separation discs comprises an intermediate disc arranged between the first and second sub-stacks, and the intermediate disc comprises a brim portion arranged radially outside the outer diameters of the first and second sub-stacks, and through openings that are aligned with the through openings of the microorganism clarification discs and the milk-fat separation discs in order to enhance centrifugal separator performance, since it was known in the centrifugal disc separator art as shown in Thylefors (US 3117928; figs. 1-2).
As regarding claim 15, DE ‘392 as modified discloses all of limitations as set forth above.  DE ‘392 as modified discloses the claimed invention for wherein the second sub-stack of separation discs is arranged downstream of the first sub-stack so that the milk is distributed through and over the first sub-stack before being distributed through and over the second sub-stack (annotated fig. 1).
As regarding claim 16, DE ‘392 as modified discloses all of limitations as set forth above.  DE ‘392 as modified discloses the claimed invention for wherein the supplying of milk comprises introducing the milk supplied to the inlet at a radius in the separation chamber that is above half of the radius of the stack of separation discs (annotated fig. 1).
As regarding claim 17, DE ‘392 as modified discloses all of limitations as set forth above.  DE ‘392 as modified discloses the claimed invention for wherein the second sub-stack of separation discs is arranged downstream of the first sub-stack, such that the distributing of the flow of milk through and over the first sub-stack takes place before the distributing of the flow of milk through and over the second sub-stack (annotated fig. 1).
As regarding claim 18, DE ‘392 as modified discloses all of limitations as set forth above.  DE ‘392 as modified discloses the claimed invention except for wherein each disc in the stack of discs comprises a surface that extends in a direction from a center of the stack to a periphery of the stack, the microorganism clarification discs comprise elongated distance members that extend in the direction to reduce a tangential flow of milk through and over the first sub-stack, and the milk-fat separation discs comprise distance members that are, as seen in the direction, shorter than the elongated distance members of the microorganism clarification discs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each disc in the stack of discs comprises a surface that extends in a direction from a center of the stack to a periphery of the stack, the microorganism clarification discs comprise elongated distance members that extend in the direction to reduce a tangential flow of milk through and over the first sub-stack, and the milk-fat separation discs comprise distance members that are, as seen in the direction, shorter than the elongated distance members of the microorganism clarification discs in order to enhance centrifugal separator performance, since it was known in the centrifugal disc separator art as shown in Lindroth et al (US 3117928; hereinafter Lindroth; elongated distance members 3e’ or 3e” and distance members 3e).
As regarding claim 19, DE ‘392 as modified discloses all of limitations as set forth above.  DE ‘392 as modified discloses the claimed invention for wherein the first sub-stack comprises through openings both at an inner radial position and an outer radial position, and the through openings of the second sub-stack that are aligned with the through openings of the first sub stack are arranged at the inner radial position (Thylefors – 13 of fig. 1) so as to form the common distribution channel.
As regarding claim 20, DE ‘392 as modified discloses all of limitations as set forth above.  DE ‘392 as modified discloses the claimed invention for wherein the rotating part of the centrifugal separator comprises a hollow spindle (Thylefors – 6 of figs. 1-2) on which the centrifuge rotor is arranged, and the supplying of the milk to the inlet comprises supplying the milk to the inlet via the hollow spindle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773